Exhibit 10.15

 
Cabot Microelectronics Corporation
2007 Employee Stock Purchase Plan
(as Amended and Restated January 1, 2010)






 
ARTICLE I
INTRODUCTION
 
 
1.01  
Purpose.  The purpose of the Cabot Microelectronics Corporation Employee Stock
Purchase Plan (the “Plan”) is to provide employees of Cabot Microelectronics
Corporation (the “Company”) and its Designated Subsidiary Corporations with an
opportunity to purchase Common Stock of the Company through accumulated payroll
deductions.

 
 
1.02  
Rules of Interpretation.  It is the intention of the Company to have the Plan
qualify as an “employee stock purchase plan” under Section 423 of the Internal
Revenue Code of 1986, as amended (the “Code”), and the provisions of the Plan,
accordingly, shall be construed so as to extend and limit participation in a
manner consistent with the requirements of that section of the Code; provided,
however, that the Committee shall have the discretion to cause the options
granted in one or more Offering Periods under the Plan to be options to which
Section 423 of the Code does not apply.

 


ARTICLE II
DEFINITIONS
 
 
2.01  
“Board” shall mean the Board of Directors of the Company.

 
 
2.02  
“Change in Capitalization” shall mean any increase or reduction in the number of
shares of Common Stock, or any change (including, but not limited to, in the
case of a spin-off, dividend or other distribution in respect of shares of
Common Stock, a change in value) in the shares of Common Stock or exchange of
shares of Common Stock for a different number or kind of shares, other equity
interests or other property of the Company or another entity, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
spin-off, split-up, issuance of warrants or rights or debentures, stock
dividend, stock split or reverse stock split, cash dividend, property dividend,
combination or exchange of shares, repurchase of shares, change in corporate
structure or otherwise.

 
 
2.03  
“Change in Control” shall be as defined in Appendix A.

 
 
2.04  
“Code” shall mean the Internal Revenue Code of 1986, as amended.

 
 
2.05  
”Common Stock” shall mean the Common Stock of the Company.

 
 
2.06  
“Company” shall mean Cabot Microelectronics Corporation, a Delaware corporation.

 
 
2.07  
“Compensation” shall mean the gross cash compensation (including base salary,
shift premium, overtime earnings and cash bonuses exclusive of relocation and
sign-on bonuses) paid by the Company or a Designated Subsidiary Corporation in
accordance with the terms of employment, but excluding all bonus payments,
expense allowances and compensation paid in a form other than cash.

 
 
2.08  
“Committee” shall mean the committee described in Article XI.

 
 
2.09  
“Designated Subsidiary Corporation” shall mean any Subsidiary of the Company
which has been designated by the Committee from time to time in its sole
discretion as eligible to participate in the Plan.

 
 
2.10  
“Employee” shall mean any individual who is a common law employee of the Company
or a Designated Subsidiary Corporation for tax purposes whose customary
employment with the Company is at least twenty (20) hours per week and more than
five (5) months in any calendar year.

 
 

--------------------------------------------------------------------------------


 
2.11  
“Enrollment Date” shall mean the first day of each Offering Period.

 
 
2.12  
“Exercise Date” shall mean the last day of each Offering Period.

 
 
2.13  
“Fair Market Value” shall mean, as of any date, the value of a share of Common
Stock determined as follows:

 
 
2.13.1  
If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq National Market or The
Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value shall
be the closing sales price for a share of Common Stock (or the closing bid, if
no sales were reported) as quoted on such exchange or system on the date of such
determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable, or

 
 
2.13.2  
If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean of the
closing bid and asked prices for a share of the Common Stock on the date of such
determination, as reported in The Wall Street Journal or such other source as
the Committee deems reliable, or

 
 
2.13.3  
In the absence of an established market for the Common Stock, the Fair Market
Value of a share thereof shall be determined in good faith by the Committee.

 
 
2.14  
“Offering Period” shall mean a period of approximately six (6) months commencing
on the first Trading Day on or after January 1st and terminating on the last
Trading Day in the period ending the following June 30th, or commencing on the
first Trading Day on or after July 1st and terminating on the last Trading Day
in the period ending the following December 31st, provided, however, that the
first Offering Period under the Plan shall commence on the first date on which
quotations are available for the Common Stock on any established stock exchange
or a national market system and shall end on a Trading Day selected by the
Committee consistent with Section 423 of the Code.  The duration of Offering
Periods may be changed pursuant to Sections 13.05 and 13.06.

 
 
2.15  
“Plan Representative” shall mean any person designated from time to time by the
Committee to receive certain notices and take certain other administrative
actions relating to participation in the Plan.

 
 
2.16  
“Plan” shall mean the Cabot Microelectronics Corporation Employee Stock Purchase
Plan.

 
 
2.17  
"Prior Plan" shall mean the Cabot Microelectronics Corporation Employee Stock
Purchase Plan, effective March 24, 2000.

 
 
2.18  
“Purchase Price” shall mean an amount set by the Committee, but not less than
the lesser of 85% of the Fair Market Value of a share of Common Stock on the
Enrollment Date or on the Exercise Date, whichever is lower; provided, however,
that the Purchase Price may be adjusted by the Board pursuant to Section 13.06.

 
 
2.19  
“Subsidiary” shall mean a corporation, domestic or foreign, of which not less
than 50% of the voting shares are held by the Company or a Subsidiary, whether
or not such corporation now exists or is hereafter organized or acquired by the
Company or a Subsidiary.

 
 
2.20  
“Trading Day” shall mean a day on which national stock exchanges and the Nasdaq
System are open for trading.

 
 

--------------------------------------------------------------------------------



 
 
ARTICLE III

 
ELIGIBILITY AND PARTICIPATION



 
3.01  
Eligibility.  Each Employee on an Enrollment Date of an Offering Period shall be
eligible to participate in such Offering Period.  Persons who are not Employees
shall not be eligible to participate in such Offering Period.  Employees of
Cabot Corporation and its subsidiaries, other than the Company and its
Designated Subsidiary Corporations, are not eligible to participate in the Plan.

 
 
3.02  
Restrictions on Participation.  Notwithstanding any provision of the Plan to the
contrary, no Employee shall be granted an option to purchase shares of Common
Stock under the Plan:

 
 
3.02.1  
If, immediately after the grant, such Employee would own stock and/or hold
outstanding options to purchase stock possessing 5% or more of the total
combined voting power or value of all classes of stock of the Company (for
purposes of this paragraph, the rules of Section 424(d) of the Code shall apply
in determining stock ownership of any Employee); or

 
 
3.02.2  
If such Employee’s rights to purchase stock under all employee stock purchase
plans of the Company accrue at a rate which exceeds $25,000 of Fair Market Value
of the stock (determined at the time such option is granted) for each calendar
year in which such option is outstanding at any time.

 
 
3.03  
Commencement of Participation.  An Employee may become a participant by
completing an authorization for payroll deductions on the form provided by the
Company and filing the completed form with the Plan Representative on or before
the filing date set therefor by the Committee, which date shall be prior to the
next Enrollment Date.  Payroll deductions for a participant shall commence on
the next following Enrollment Date after the Employee’s authorization for
payroll deductions becomes effective and shall continue until termination of the
Plan, the participant’s earlier termination of participation in the Plan, or the
participant’s change in payroll deductions pursuant to Section 5.03.  Each
participant in the Plan shall be deemed to continue participation until
termination of the Plan or such participant’s earlier termination of
participation in the Plan pursuant to Article VIII below.

 


 
ARTICLE IV

 
STOCK SUBJECT TO THE PLAN AND OFFERINGS

 
4.01  
Stock Subject to the Plan.  Subject to the provisions of Section 13.03 of the
Plan, the Board shall reserve for issuance under the Plan an amount equal to the
sum of (i) five hundred thousand (500,000) shares of the Company’s Common Stock,
and (ii) the number of shares of the Company’s Common Stock previously reserved
for issuance under the Prior Plan but not issued before the adoption of this
Plan, which shares shall be authorized but unissued shares of Common Stock,
treasury shares, or shares of Common Stock purchased by the Company or the Plan
on an established stock exchange or a national market system.

 
 
4.02  
Offerings.  The Plan will be implemented by two annual offerings of the
Company’s Common Stock each calendar year.  Each offering will be outstanding
during the applicable Offering Period.

 
 

--------------------------------------------------------------------------------



 
 
ARTICLE V

 
PAYROLL DEDUCTIONS

 
5.01  
Amount of Deduction.  The form described in Section 3.03 will permit a
participant to elect payroll deductions of any whole percentage from one percent
(1%) through ten percent (10%), or any whole dollar amount that equates to from
one percent (1%) through ten percent (10%), of such participant’s Compensation
for each pay period during an Offering Period.

 
 
5.02  
Participant’s Account.  All payroll deductions made for a participant shall be
credited to an account established for such participant under the Plan.  A
participant may not make any separate cash payment into such account.

 
 
5.03  
Changes in Payroll Deductions.  A participant may reduce or increase future
payroll deductions (within the limits described in Section 5.01) by filing with
the Plan Representative a form provided by the Company for such purpose.  The
effective date of any increase or reduction in future payroll deductions will be
the next following payroll period succeeding processing of the change form.

 
 
ARTICLE VI

 
GRANTING OF OPTION

 
6.01  
Number of Option Shares.  On an Enrollment Date each participant shall be deemed
to have been granted an option to purchase a number of shares of Common Stock
determined by dividing the participant’s accumulated payroll deductions on the
Exercise Date by the lower of (i) 85% of the Fair Market Value of a share of
Common Stock on the Enrollment Date or (ii) 85% of the Fair Market Value of a
share of Common Stock on the Exercise Date; subject, however, to any applicable
limitations contained in this Plan.  In addition, the maximum number of shares a
participant may purchase with respect to any Offering Period is that number of
shares determined by dividing $12,500 by the Fair Market Value of a share of
Common Stock on the Enrollment Date; provided, however, the maximum number of
shares a participant may purchase with respect to the first Offering Period is
that number of shares determined by dividing $25,000 by the Fair Market Value of
a share of Common Stock on the Enrollment Date.

 


 
ARTICLE VII

 
EXERCISE OF OPTION

 
7.01  
Automatic Exercise.  Subject to the next following sentence, each Plan
participant’s option for the purchase of stock with payroll deductions made
during any Offering Period will be exercised automatically on the applicable
Exercise Date for the purchase of the number of full and deemed fractional
shares of Common Stock that the accumulated payroll deductions in the
participant’s account at the time will purchase at the Purchase Price (but not
in excess of the maximum number of shares determined pursuant to Section
6.01).  The Committee shall have the discretion to reduce the number of shares
of Common Stock to be purchased by participants with respect to an Offering
Period and to allocate such reduced number of shares of Common Stock among
participants in such Offering Period, so long as such reduction and allocation
is done in a manner consistent with Section 423 of the Code.  Any payroll
deductions not applied to the purchase of shares of Common Stock by reason of
the limitations of or reduction pursuant to this Section 7.01 shall be promptly
refunded to participants after the Exercise Date of the Offering Period to which
such reduction applies.

 
 
7.02  
Withdrawal of Account.  No participant in the Plan shall be entitled to withdraw
any amount from the accumulated payroll deductions in his or her account;
provided, however, that a participant’s accumulated payroll deductions shall be
refunded to the participant as and to the extent specified in Section 8.01 below
upon termination of such participant’s participation in the Plan.

 
 
7.03  
Fractional Shares.  Fractional shares of Common Stock will not be delivered
under Section 7.5 of the Plan.  Any deemed fractional share of Common Stock
purchased by a Participant pursuant to Section 7.01 hereof will be combined with
any deemed fractional shares purchased by the Participant in subsequent Offering
Periods and whole shares of Common Stock then issued therefor.  The Fair Market
Value of all deemed fractional shares shall be paid in cash.

 
 
7.04  
Exercise of Options.  During a participant’s lifetime, options held by such
participant shall be exercisable only by such participant.

 
 
7.05  
Delivery of Stock.  As promptly as practicable after each Exercise Date, the
Company will deliver to each participant the shares of Common Stock purchased
upon exercise of such participant’s option.  The Company may deliver such shares
in certificated or book entry form, at the Company’s sole election.

 
 

--------------------------------------------------------------------------------



 
 
ARTICLE VIII

 
WITHDRAWAL

 
8.01  
In General.  A participant may stop participating in the Plan at any time by
giving written notice to the Plan Representative.  Upon processing of any such
written notice, no further payroll deductions will be made from the
participant’s Compensation during such Offering Period or thereafter, unless and
until such participant elects to resume participation in the Plan by providing
written notice to the Plan Representative pursuant to Section 3.03 above.  Such
participant’s payroll deductions accumulated prior to processing of such notice
shall be applied toward purchasing full and deemed fractional shares of Common
Stock in the then-current Offering Period as provided in Section 7.01 above
unless the participant requests in writing to have the accumulated payroll
deductions and cash in lieu of deemed fractional shares returned to him or her.

 
 
8.02  
Effect on Subsequent Participation.  A participant’s withdrawal from any
Offering Period will not have any effect upon such participant’s eligibility to
participate in any succeeding Offering Period or in any similar plan which may
hereafter be adopted by the Company and for which such participant is otherwise
eligible.

 
 
8.03  
Termination of Employment.  Upon termination of a participant’s employment with
the Company or any Designated Subsidiary Corporation (as the case may be) for
any reason, including retirement but excluding death, the participant’s payroll
deductions accumulated prior to such termination, if any, shall be applied
toward purchasing full and deemed fractional shares of Common Stock in the
then-current Offering Period so long as the Exercise Date with respect to such
Offering Period occurs on or within three months following such termination;
provided, however, that (1) the participant may request in writing to have the
accumulated payroll deductions and cash in lieu of deemed fractional shares
returned to him or her, and (2) upon termination of a participant’s employment
with the Company or any Designated Subsidiary Corporation (as the case may be)
as a result of the participant’s death, the participant’s payroll deductions
accumulated prior to such termination and cash in lieu of deemed fractional
shares shall be paid to his or her estate.

 


ARTICLE IX
INTEREST
 
9.01  
Payment of Interest.  No interest will be paid or allowed on any money paid into
the Plan or credited to the account of or distributed to any participant.

 


ARTICLE X
STOCK
 
10.01  
Participant’s Interest in Option Stock.  No participant will have any interest
in shares of Common Stock covered by any option held by such participant until
such option has been exercised as provided in Section 7.01 above.

 
 
10.02  
Registration of Stock.  Shares of Common Stock purchased by a participant under
the Plan will be recorded in the name of the participant, or, if the participant
so directs by written notice to the Plan Representative prior to the applicable
Exercise Date, in the names of the participant and the participant’s spouse as
joint tenants with rights of survivorship or as tenants by the entireties, to
the extent permitted by applicable law.

 
 
10.03  
Restrictions on Exercise.  The Board may, in its discretion, require as
conditions to the exercise of any option that the shares of Common Stock
reserved for issuance upon the exercise of such option shall have been duly
listed, upon official notice of issuance, upon a stock exchange or market, and
that either:

 
 
 
10.03.1
a registration statement under the Securities Act of 1933, as amended, with
respect to said shares shall be effective, or

 
 
10.03.2  
the participant shall have represented at the time of purchase, in form and
substance satisfactory to the Company, that it is his or her intention to
purchase the shares for investment and not for resale or distribution.

 
 

--------------------------------------------------------------------------------



 
 
ARTICLE XI

 
ADMINISTRATION

 
11.01  
Appointment of Committee.  The Plan shall be administered by the Board or a
Committee of members of the Board appointed by the Board.  The Board or its
Committee shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan.  Every finding, decision
and determination made by the Board or its Committee shall, to the full extent
permitted by law, be final and binding upon all parties.

 
 
11.02  
Authority of Committee.  Subject to the express provisions of the Plan, the
Committee shall have plenary authority in its discretion to interpret and
construe any and all provisions of the Plan, to adopt rules and regulations for
administering the Plan, and to make all other determinations deemed necessary or
advisable for administering the Plan.  The Committee’s determination of the
foregoing matters shall be conclusive.  Except as otherwise prohibited by
applicable law, the Committee may delegate some or all of its authority
specified herein to the Plan Representative.

 
 
11.03  
Rules Governing the Administration of the Committee.  The Board may from time to
time appoint members of the Committee in substitution for or in addition to
members previously appointed and may fill vacancies, however caused, in the
Committee.  The Committee may select one of its members as its chairman, shall
hold its meetings at such times and places as it shall deem advisable, and may
hold telephonic meetings.  All determinations of the Committee shall be made by
a majority of its members.  A decision or determination reduced to writing and
signed by a majority of the members of the Committee shall be as fully effective
as if it had been made by a majority vote at a meeting duly called and
held.  The Committee may appoint a secretary and shall make such rules and
regulations for the conduct of its business as it shall deem advisable.

 
 
11.04  
Rules and Procedures Applicable to Offering Periods.  The Committee shall have
the authority and discretion to adopt rules and procedures applicable to one or
more Offering Periods under the Plan.  Any such rules and procedures shall be
established by the Committee and communicated to participants in advance of any
Offering Period to which they apply.  Such rules and procedures may, in the
discretion of the Committee, cause the options granted under any such Offering
Period to be options to which Section 423 of the Code does not apply.

 


 
ARTICLE XII

 
FOREIGN JURISDICTIONS

 
Notwithstanding any other provision in this Plan, the Committee may adopt rules
or procedures relating to the operation and administration of the Plan to
accommodate the specific requirements of local laws and procedures.  Without
limiting the generality of the foregoing sentence, the Committee is specifically
authorized to adopt rules and procedures regarding handling of payroll
deductions, payment of interest, conversion of local currency, payroll tax,
withholding procedures and handling of stock certificates which vary in
accordance with the requirements of such local law and procedures.  To the
extent that any such rules or procedures are adopted with respect to options
granted in an Offering Period to which Section 423 of the Code is intended to
apply, the Committee shall cause such rules and procedures to be consistent with
Section 423 of the Code.
 


ARTICLE XIII
MISCELLANEOUS
 
13.01  
Transferability.  Neither payroll deductions credited to any participant’s
account nor any option or other rights with regard to the exercise of an option
to receive Common Stock under the Plan may be assigned, transferred, pledged, or
otherwise disposed of in any way by the participant other than by will or the
laws of descent and distribution.  Any such attempted assignment, transfer,
pledge or other disposition shall be without effect except that the Company may,
in its discretion, treat such act as an election to withdraw from participation
in the Plan in accordance with Section 8.01.

 
 
13.02  
Use of Funds.  All payroll deductions received or held by the Company under the
Plan may be used by the Company for any corporate purpose.  The Company shall
not segregate such payroll deductions.

 
 
13.03  
Adjustment Upon Changes in Capitalization; Change in Control.

 
 
13.03.1  
Changes in Capitalization.  Subject to any required action by the stockholders
of the Company, the Reserves, the maximum number of shares each participant may
purchase per Offering Period (pursuant to Section 6.01), as well as the Purchase
Price and the number of shares of Common Stock covered by each option under the
Plan which has not yet been exercised shall be proportionately adjusted for any
Change in Capitalization.  Such adjustment shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive.  Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or Purchase Price of shares of Common Stock subject to an
option.

 
 
13.03.2  
Change in Control.  In the event of a Change in Control, the Offering Period
during which the Change in Control would otherwise occur shall be accelerated
and shall end on the last payroll date immediately preceding the Change in
Control.

 
 

--------------------------------------------------------------------------------


 
13.04  
Amendment or Termination. The Board shall have complete power and authority to
terminate or amend the Plan; provided, however, that the Board shall not,
without the approval of the shareholders of the Company, alter (i) the aggregate
number of shares of Common Stock which may be issued under the Plan (except
pursuant to Section 13.03 above), or (ii) the class of Employees eligible to
receive options under the Plan, other than to designate Subsidiaries as
Designated Subsidiary Corporations; and provided further, however, that, subject
to Section 13.05 no termination, modification, or amendment of the Plan may,
without the consent of an Employee then having an option under the Plan to
purchase shares of Common Stock, adversely affect the rights of such Employee
under such option.  In addition, and notwithstanding anything contained in this
Plan to the contrary, to the extent necessary under Section 423 of the Internal
Revenue Code (or any successor rule or provision or any applicable law or
regulation), the Company shall obtain stockholder approval in such a manner and
to such a degree as so required.

 
 
13.05  
The Committee shall be entitled to change the Offering Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant’s Compensation, and establish such other limitations or procedures
as the Board (or its committee) determines in its sole discretion advisable
which are consistent with the Plan, in each case so long as any such action is
consistent with Section 423 of the Code.  None of the foregoing actions shall be
considered to have adversely affected any right of any participant.

 
 
13.06  
In the event that the Committee determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the Committee
may, in its discretion and, to the extent necessary or desirable, modify or
amend the Plan to reduce or eliminate such accounting consequence including, but
not limited to:

 
 
13.06.1  
changing the Purchase Price for any Offering Period including an Offering Period
underway at the time of the change in Purchase Price;

 
 
13.06.2  
shortening any Offering Period so that the Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of such action;
and

 
 
13.06.3  
allocating shares of Common Stock to participants pursuant to Section 7.01
hereof.

 
 
None of the foregoing actions shall be considered to have adversely affected any
right of any participant.
 
 
13.07  
Notices.  All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company by the Plan Representative.

 
 
13.08  
Conditions Upon Issuance of Shares.  Shares shall not be issued with respect to
an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.  As a
condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 
 
13.09  
Effective Date.  The Plan shall become effective as of its adoption by the
Board, subject to approval by the holders of a majority of the shares of Common
Stock, and shall continue in effect until the shares of Common Stock reserved
for issuance under the Plan have been depleted, unless sooner terminated under
Section 13.04 hereof.  If the Plan is not so approved, the Plan shall not become
effective.

 
 
13.10  
No Employment Rights.  The Plan does not, directly or indirectly, create in any
person any right with respect to employment or continuation of employment by the
Company or any Subsidiary, and it shall not be deemed to interfere in any way
with the Company’s or any Subsidiary’s right to terminate, or otherwise modify,
any Employee’s employment at any time.

 
 
13.11  
Effect of Plan.  The provisions of the Plan shall, in accordance with its terms,
be binding upon, and inure to the benefit of, all successors of each Employee
participating in the Plan, including, without limitation, such Employee’s estate
and the executors, administrators or trustees thereof, heirs and legatees, and
any receiver, trustee in bankruptcy or representative of creditors of such
Employee.

 
 
13.12  
Governing Law.  The law of the State of Delaware will govern all matters
relating to this Plan except to the extent superseded by the federal laws of the
United States.

 

 
 

--------------------------------------------------------------------------------

 

 
APPENDIX A
 
 


 
A "Change in Control" shall be deemed to have occurred if, following the
"Distribution" (as defined in the Master Separation Agreement, dated March 27,
2000, to which the Company and Cabot Corporation are parties):
 
(a)           any "person" as such term is used in Sections 13(d) and 14(d) of
the 1934 Act (other than (i) the Company, (ii) any subsidiary of the Company,
(iii) any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of any subsidiary of the Company, or (iv) any
company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
is or becomes the "beneficial owner" (as defined in Section 13(d) of the 1934
Act), together with all Affiliates and Associates (as such terms are used in
Rule 12b-2 of the General Rules and Regulations under the 1934 Act) of such
person, directly or indirectly, of securities of the Company representing 30% or
more of the combined voting power of the Company's then outstanding securities;
or
 
(b)           the stockholders of the Company approve a merger or consolidation
of the Company with any other company, other than (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 60% of the combined voting power of the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation or (ii) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
after which no "person" (with the method of determining "beneficial ownership"
used in clause (a) of this definition) owns more than 30% of the combined voting
power of the securities of the Company or the surviving entity of such merger or
consolidation; or
 
(c)           during any period of two consecutive years (not including any
period prior to the execution of the Plan), individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has conducted or threatened a proxy contest, or has
entered into an agreement with the Company to effect a transaction described in
clause (a), (b) or (d) of this definition) whose election by the Board or
nomination for election by the Company's stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved cease for any reason to constitute at least
a majority thereof; or
 

 

(d)           the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets.
 
